Case 4:19-cv-00180-ALM-KPJ Document 239 Filed 05/11/20 Page 1 of 3 PageID #: 5943


                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


  Edward Butowsky, in his personal and
  professional capacities,
                                                Case No. 4:19-cv-00180-ALM-KPJ
                              Plaintiff,
         v.

  Michael Gottlieb, et al.,

                              Defendants.




            THIRD NOTICE OF SUPPLEMENTAL AUTHORITY BY
    DEFENDANTS GOTTLIEB, GOVERNSKI AND BOIES SCHILLER FLEXNER LLP
Case 4:19-cv-00180-ALM-KPJ Document 239 Filed 05/11/20 Page 2 of 3 PageID #: 5944



         On March 4 and 12, 2020, Defendants Michael Gottlieb, Meryl Governski, and Boies

  Schiller Flexner LLP (the “BSF Defendants”) filed two Notices of Supplemental Authority

  informing the Court of statements made by Judge Richard Leon of the first-filed court, Rich v.

  Butowsky, et al., No. 18-681 (RJL) (D.D.C.), during a status conference that was being held at

  same time as this Court’s status conference on March 3, 2020. [Dkt. No. 203.]

         On March 31, 2020, Plaintiff filed a Notice of Anti-Suit Injunction (Dkt. No. 218)

  informing the Court that the first-filed court granted the anti-suit injunction filed by the BSF

  Defendants, in the case Rich v. Butowsky, et al., No. 18-681 (RJL) (D.D.C.).

         The BSF Defendants submit this Third Notice of Supplemental Authority to keep the

  Court informed that, on April 30, 2020, Plaintiff, through its counsel in the first-filed court, filed

  a Notice of Appeal of the anti-suit injunction issued against Plaintiff. Attached is a copy of the

  as-filed Notice of Appeal for the Court’s reference.




                                                    2
Case 4:19-cv-00180-ALM-KPJ Document 239 Filed 05/11/20 Page 3 of 3 PageID #: 5945



  Dated: May 11, 2020                          /s/ Steven J. Udick

                                               SKIERMONT DERBY LLP
                                               Paul J. Skiermont (TX Bar No. 24033073)
                                               Steven J. Udick (TX Bar No. 24079884)
                                               1601 Elm Street, Suite 4400
                                               Dallas, TX 75201
                                               Tel: (214) 978-6600
                                               Fax: (214) 978-6601
                                               pskiermont@skiermontderby.com
                                               sudick@skiermontderby.com

                                               Attorneys for Defendants Michael Gottlieb, Meryl
                                               Governski, and Boies Schiller Flexner LLP



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 11, 2020, a true and correct copy of the foregoing document

  was served on all parties of record via the Court’s ECF filing system.


                                               /s/ Steven J. Udick




                                                  3
